I N THE SUPREME COURT OF THE STATE OF MONTANA

                                        No.      14789



 WALTER SCHANTLE,

                  Petitioner,



 ROGER CRIST, Warden,
 Montana S t a t e P r i s o n ,

                  Respondent.



                                   OPINION AND ORDER


 PER CURIAM:

         O r i g i n a l a p p l i c a t i o n by W a l t e r S c h a n t l e f o r a w r i t o f

 h a b e a s c o r p u s d i r e c t e d a g a i n s t t h e warden o f t h e Montana S t a t e

 P r i s o n , Roger C r i s t .

         S c h a n t l e had p r e v i o u s l y sought a w r i t o f habeas c o r p u s

 from t h e United S t a t e s D i s t r i c t Court f o r t h e D i s t r i c t of

 Montana, B i l l i n g s D i v i s i o n , b u t w r i t w a s d e n i e d by t h a t

 C o u r t o n t h e g r o u n d s t h a t S c h a n t l e had n o t e x h a u s t e d h i s

 a v a i l a b l e state remedies,

         0;    November 22, 1 9 7 6 , i n t h e D i s t r i c t C o u r t f o r t h e

 T h i r t e e n t h J u d i c i a l D i s t r i c t of S t i l l w a t e r County, S c h a n t l e

 entered a plea of g u i l t y t o a charge of burglary involving a

 g r o c e r y s t o r e i n A b s a r o k e e , Montana.      The c r i m e was a l l e g e d

 t o h a v e o c c u r r e d o n J u l y 22, 1976.          H e w a s sentenced t o t e n

 y e a r s a t hard l a b o r i n t h e s t a t e p r i s o n of t h e S t a t e of

 Montana upon judgment a n d c o n v i c t i o n f o l l o w i n g h i s p l e a o f

 guilty.

         Schantle seeks a declaration t h a t h i s conviction w a s

' i l l e g a l upon t h e s e g r o u n d s :   (1) t h a t h e w a s r e f u s e d t h e
                                                                                          \


 r i g h t t o p r o c e e d a s h i s own a t t o r n e y i n t h e S t i l l w a t e r
County ~ i s t r i c C o u r t ;
                     t                 ( 2 ) t h a t t h e D i s t r i c t Court f a i l e d t o

i n t e r r o g a t e him a s t o t h e e l e m e n t s c o n s t i t u t i n g t h e c r i m e

w i t h which h e was c h a r g e d ;         (3) t h a t the p e t i t i o n e r ' s court-

appointed a t t o r n e y s f a i l e d t o a s s i s t p e t i t i o n e r with t h e

f i l i n g of p r e t r i a l motions o r t o provide e f f e c t i v e a s s i s t a n c e

i n connection with h i s defense t o the charges;                                (4) the

p r e t r i a l m o t i o n s f i l e d by p e t i t i o n e r were n o t h e a r d by t h e

D i s t r i c t Court;      ( 5 ) t h a t new c o u n s e l w a s a p p o i n t e d f o r

p e t i t i o n e r o u t s i d e o f h i s p r e s e n c e i n c o u r t ; and ( 6 ) t h a t h e

w a s c o e r c e d i n t o p l e a d i n g g u i l t y by t h e t h r e a t of t h e f i l i n g

of p r i o r c o n v i c t i o n s .

        P e t i t i o n e r h a s been s u p p l i e d w i t h a t r a n s c r i p t o f t h e

p r o c e e d i n g s t h a t o c c u r r e d when h e e n t e r e d h i s p l e a of g u i l t y .

Upon r e c e i p t of h i s p e t i t i o n , t h e matter w a s r e f e r r e d t o t h e

D i s t r i c t C o u r t o f S t i l l w a t e r County f o r a f a c t u a l d e t e r m i n a -

tion.      A h e a r i n g on h i s p e t i t i o n was c o n d u c t e d by Judge J a c k

D.   Shanstrom, who w a s c a l l e d i n t o t h e T h i r t e e n t h D i s t r i c t i n

c o n n e c t i o n w i t h t h i s m a t t e r on F e b r u a r y 28, 1980.         A tran-

s c r i p t of t h e p r o c e e d i n g s b e f o r e Judge Shanstrom a r e a l s o

p a r t of our record here.

        Schantle w a s arraigned with a codefendant before t h e

D i s t r i c t C o u r t i n S t i l l w a t e r County on August 3 , 1976.                He

s t o o d mute a s t o t h e t h r e e c o u n t s c h a r g e d a g a i n s t him, and
t h e c o u r t e n t e r e d h i s p l e a o f n o t g u i l t y t o e a c h of t h e

charges.         The c o u r t f u r t h e r a p p o i n t e d R i c h a r d W.    Heard, a n

a t t o r n e y of Columbus, Montana, t o r e p r e s e n t S c h a n t l e and t h e

codefendant.

        W e f i n d t h a t on August 26, 1976, S c h a n t l e , w i t h h i s

c o d e f e n d a n t , w r o t e a l e t t e r t o t h e d i s t r i c t judge a d v i s i n g

t h a t t h e y d i s m i s s e d a t t o r n e y Heard and would t h e r e a f t e r a c t

i n t h e i r own d e f e n s e .      On August 26, 1976, S c h a n t l e a l s o
f i l e d a l e t t e r e n t i t l e d , A Motion f o r P r o b a b l e Cause H e a r i n g ,
a s k i n g t h e c o u r t t o s e t a d a t e f o r t h e same.             On September

22, 1976, S c h a n t l e and h i s c o d e f e n d a n t f i l e d i n D i s t r i c t

C o u r t a motion f o r a p r o d u c t i o n and s u p p r e s s i o n o f e v i d e n c e

hearing.         On October 23, 1976, S c h a n t l e and h i s c o d e f e n d a n t

f i l e d i n c o u r t a motion f o r a j u s t c a u s e h e a r i n g and a

motion t h a t t h e c o u r t show c a u s e w i t h i n t h r e e d a y s why t h e

D i s t r i c t C o u r t d i d n o t g r a n t t h e i r motion f o r a p r o d u c t i o n

and s u p p r e s s i o n of e v i d e n c e h e a r i n g p r e v i o u s l y f i l e d .   On

November 3 , 1976, t h e c o d e f e n d a n t s had a l s o f i l e d a motion

f o r d i s c o v e r y r e q u i r i n g t h e c o u n t y a t t o r n e y t o produce a l l

e v i d e n c e which would b e used a t t h e t r i a l of t h e d e f e n d a n t s .

        A t t o r n e y Heard t e s t i f i e d b e f o r e Judge Shanstrom i n t h e

h e a r i n g on t h e h a b e a s c o r p u s p r o c e e d i n g s .   He testified that

o n October 27, 1976, h e v i s i t e d i n t h e j a i l i n Yellowstone

County Courthouse w i t h S c h a n t l e and t h e c o d e f e n d a n t , and

t h a t t h e y i n d i c a t e d a n u n w i l l i n g n e s s f o r Heard t o r e p r e s e n t

them a t t r i a l .       Heard t h e n went t o t h e p r e s i d i n g d i s t r i c t

judge who a d v i s e d t h a t he would a p p o i n t John Adams, a n

a t t o r n e y i n B i l l i n g s , Montana, t o r e p r e s e n t b o t h d e f e n d a n t s .

A t t o r n e y Heard had o n l y one c o n f e r e n c e w i t h t h e d e f e n d a n t s ,

t h a t on October 27.              The d e f e n d a n t s had been removed from

Columbus, Montana, t h e c o u n t y seat of S t i l l w a t e r County, t o

t h e j a i l i n Yellowstone County i n B i l l i n g s , Montana, some

f o r t y m i l e s away.       A f t e r Heard r e c e i v e d a copy o f t h e l e t t e r

d i s m i s s i n g him a s a t t o r n e y , h e u n d e r t o o k no f u r t h e r a c t i o n s

o n b e h a l f of t h e d e f e n d a n t S c h a n t l e .

        J o h n Adams t e s t i f i e d t h a t a f t e r h e w a s a p p o i n t e d by

Judge Luedke, h e v i s i t e d w i t h t h e d e f e n d a n t s i n t h e f i r s t

p a r t of November, 1976.                 H e s t a t e s t h a t he d i d n o t d i s c u s s

any defenses with Schantle, p a r t i c u l a r l y because he d i d n o t
f i n d from a r e v i e w o f t h e c o u n t y a t t o r n e y ' s f i l e and t h e

e v i d e n c e t h e r e i n t h a t t h e r e w e r e any l e g a l d e f e n s e s t o t h e

charges.         H i s d i s c u s s i o n w i t h S c h a n t l e w a s on t h e p o i n t o f

what c o u l d b e done w i t h t h e c o u n t y a t t o r n e y of S t i l l w a t e r

County t o e f f e c t t h e l e a s t p o s s i b l e s e n t e n c e f o r S c h a n t l e on

t h e crimes charged.               H e w a s informed by S c h a n t l e t h a t t h e

c o u n t y a t t o r n e y w a s t h r e a t e n i n g t o f i l e n o t i c e of p r i o r

c o n v i c t i o n s a g a i n s t S c h a n t l e f o r t h e p u r p o s e of i n c r e a s e d

punishment i f h e d i d n o t p l e a d g u i l t y t o t h e c h a r g e s .

        T r i a l o f t h e c h a r g e s i n S t i l l w a t e r County a g a i n s t t h e

d e f e n d a n t had been s e t f o r November 29, 1976.                       On November

1 6 , 1976, t h e c o u n t y a t t o r n e y d i d i n f a c t f i l e a n o t i c e of

p r i o r c o n v i c t i o n s f o r t h e purpose o f s e e k i n g i n c r e a s e d

punishment a g a i n s t S c h a n t l e .

        On November 22, 1976, b e f o r e t h e p r e s i d i n g judge, b u t

i n t h e courtroom i n Yellowstone County, p u r s u a n t t o a g r e e -

ment, t h e d e f e n d a n t , and h i s a t t o r n e y M r . Adams, and t h e

c o u n t y a t t o r n e y of S t i l l w a t e r County a p p e a r e d .       A s the

p r o c e e d i n g s opened, M r . Adams, i n t h e p r e s e n c e of S c h a n t l e ,

informed t h e c o u r t t h a t S c h a n t l e had a d v i s e d t h a t w i t h

r e s p e c t t o t h e c o u n t of s i m p l e b u r g l a r y , h e would l i k e t o

withdraw h i s p l e a of n o t g u i l t y and e n t e r a new p l e a t o t h a t

charge.        The c o u r t g r a n t e d t h a t r e q u e s t .      The p r o c e e d i n g s

t h a t f o l l o w e d are h e r e s e t f o r t h v e r b a t i m :

        "THE COURT:            ... M r . S c h a n t l e , under Count No.
        I you a r e c h a r g e d w i t h t h e c r i m e of b u r g l a r y ,
        which w a s a l l e g e d t o have o c c u r r e d on o r a b o u t
        J u l y 23rd, 1976. What i s your p l e a t o t h i s
        count?

        "THE DEFENDANT:           Your Honor, I ' d l i k e t o know
        what I ' m p l e a d i n g t o .

        "THE COURT: A l l r i g h t , Count No. I s a y s t h a t
        you knowingly e n t e r e d o r remained u n l a w f u l l y i n
        a n o c c u p i e d s t r u c t u r e w i t h t h e p u r p o s e t o commit
        an o f f e n s e t h e r e i n , to-wit:         defendant entered
t h e business premises of M i l l i g a n ' s IGA s t o r e
w i t h t h e p u r p o s e t o commit t h e f t . Now, t h a t ' s
Count No. I . T h a t ' s what y o u ' r e p l e a d i n g t o .

"MR. ADAMS: F u r t h e r I s h o u l d i n d i c a t e t h a t t h e
punishment, t h i s c r i m e c a r r i e s a maximum punish-
ment o f t e n y e a r s . I b e l i e v e t h a t i s what y o u ' r e
interested in.

"THE DEFENDANT:             Yes.

"Your Honor, I ' l l e n t e r a p l e a of g u i l t y t o t h a t
charge i f t h a t i s a l l t h a t i s going t o be f i l e d
a g a i n s t me i n D i s t r i c t C o u r t a s t o t h i s c r i m e
o r any c r i m e s a r i s i n g o u t o f i t o r a s t o any
f u r t h e r a c t i o n t h a t m i g h t be f i l e d a g a i n s t m e
stemming from my p a s t o r from t h e p r e s e n t .

"THE COURT:          Will,      I guess, M r .       Laws, t h a t c a l l s
f o r --

"MR. LAWS:           Your Honor, S t i l l w a t e r County i s
w i l l i n g t o d i s m i s s Counts I1 and I11 a g a i n s t
M r . S c h a n t l e and w i l l n o t n o t i c e any p r i o r s on
the matter.

"THE COURT:          A l l r i g h t , d o e s t h a t answer your
question?

"THE DEFENDANT:             Yes,     sir.     And I ' l l p l e a d
guilty.

"THE COURT:      A l l right.       Now, t h e p e n a l t y i s a
maximum of 1 0 y e a r s , M r . S c h a n t l e , and i n view
o f your p a s t r e c o r d you s h o u l d a n t i c i p a t e t h a t ' s
probably t h e sentence y o u ' r e going t o g e t .                I
want you t o u n d e r s t a n d t h a t r i g h t from t h e be-
ginning.

"Has anybody promised you a n y t h i n g j u s t t o g e t
you t o come i n h e r e and p l e a d g u i l t y t o t h i s
count?

"THE DEFENDANT:             No, s i r .

"THE COURT:    Has anybody t h r e a t e n e d you t o f o r c e
you t o come i n t h i s morning and p l e a d ?

"THE DEFENDANT:             No, s i r .

"THE COURT:            W e l l , t h e y ' r e s a y i n g t h a t you went
u n l a w f u l l y t o t h i s I G A s t o r e f o r t h e p u r p o s e of
stealing.           Is t h a t what you d i d ?

"THE DEFENDANT: Y e s , s i r . Your Honor, c o u l d I
a s k f o r a p r e - s e n t e n c e i n v e s t i g a t i o n b e f o r e sen-
t e n c e i s pronounced?

"THE COURT:         D you have any i n f o r m a t i o n concern-
                      o
i n g t h e p a s t r e c o r d of M r . S c h a n t l e ?
         "MR. LAWS: Your Honor, I have a n FBI r a p s h e e t
         on M r . S c h a n t l e , b u t o t h e r t h a n t h a t , t h e f a c t
         t h a t he h a s a common-law w i f e and t h r e e c h i l d r e n ,
         I know n o t h i n g more a b o u t h i s background.

        "THE COURT: M r . S c h a n t l e , I j u s t want t o make
        i t clear t h a t you u n d e r s t a n d n o r m a l l y you would
        b e e n t i t l e d t o have a j u r y t r i a l on t h i s charge--
        and o n e i s s c h e d u l e d f o r t h e 2 9 t h of t h i s month--
        and d u r i n g t h a t t r i a l you have t h e r i g h t t o re-
        main s i l e n t w i t h o u t your s i l e n c e b e i n g h e l d o r
        used a g a i n s t you; and a l s o you have t h e r i g h t t o
        have a l l t h e w i t n e s s e s a g a i n s t you a p p e a r i n open
        c o u r t s o t h a t you c a n see them, you c a n h e a r them,
        and you c a n have them cross-examined.                     Now, i f I
        a c c e p t t h i s p l e a o f g u i l t y t o Count No. I , t h e r e
        w o n ' t b e any t r i a l , t h e r e w o n ' t be any w i t n e s s e s .
        And you have a l r e a d y t o l d m e what you have done.
        NOW, i s t h a t what you want?

        "THE DEFENDANT:              Yes,     sir.

        "THE COURT:            W e l l , t h e r e c o r d may show t h a t t h e
        C o u r t a c c e p t s t h e p l e a o f g u i l t y t o Count No. I
        a s b e i n g v o l u n t a r y and w i t h knowledge of t h e con-
        sequences."

        With r e s p e c t t o t h e p r e s e n t e n c e i n v e s t i g a t i o n , S c h a n t l e

w a s a d v i s e d by t h e c o u r t t h a t i n view of h i s p r i o r r e c o r d

t h a t h e would i n any e v e n t w a s g o i n g t o r e c e i v e a t e n y e a r

s e n t e n c e and t h a t t h e p r e s e n t e n c e r e p o r t would have l i t t l e

effect.        Upon i n t e r r o g a t i o n by M r . Adams i f h e wanted t o b e

s e n t e n c e d , t h e d e f e n d a n t r e p l i e d "Yeah."      Thereupon t h e

c o u r t pronounced s e n t e n c e .

        On t h e f o r e g o i n g , t h i s C o u r t f i n d s and c o n c l u d e s t h a t

d e f e n d a n t e n t e r e d h i s p l e a of g u i l t y t o t h e c r i m e of b u r g l a r y

v o l u n t a r i l y and w i t h f u l l knowledge o f t h e c o n s e q u e n c e s ;

t h a t he d i d s o a f t e r admitting t o t h e D i s t r i c t Court t h a t he

d i d i n f a c t commit t h e a c t f o r which he w a s c h a r g e d .                  It

f u r t h e r a p p e a r s t h a t S c h a n t l e ' s e n t r y of p l e a was t h e r e s u l t

o f a p l e a b a r g a i n under which he r e c e i v e d t h e maximum s e n t e n c e

p o s s i b l e f o r simple burglary, t e n years, without increased

punishment by r e a s o n o f p r i o r c o n v i c t i o n s .           Two o t h e r c r i m i n a l

c o u n t s a g a i n s t him w e r e d i s m i s s e d .
        The s t a n d a r d u n d e r w h i c h t h e v a l i d i t y o f a g u i l t y p l e a

i s judged i s whether t h e p l e a r e p r e s e n t s a v o l u n t a r y and

i n t e l l i g e n t c h o i c e among t h e a l t e r n a t i v e c o u r s e s o f a c t i o n

o p e n t o t h e d e f e n d a n t a s a f f i r m a t i v e l y d i s c l o s e d by t h e

record.        N o r t h C a r o l i n a v . A l f o r d ( 1 9 7 0 ) , 400 U.S. 25, 3 1 ,

91 S. Ct. 1 6 0 , 1 6 4 , 27 L. Ed. 2d 1 6 2 , 1 6 8 ; B r a d y v. U n i t e d

S t a t e s ( 1 9 7 0 ) , 397 U.S. 742, 747, 90 S . C t .          1 4 6 3 , 1 4 6 8 , 25
L. Ed. 2d 747, 755; W i l k i n s v . E r i c k s o n ( 9 t h C i r .            1 9 7 4 ) , 505
F.2d 761, 763; S t a t e v . G r i f f i n ( 1 9 7 5 ) , 1 6 7 Mont. 11, 21,

535 P.2d 498,          503.

        W e f i n d no m e r i t i n t h e a p p l i c a t i o n f o r h a b e a s c o r p u s

here.

        DISMISSED.

        DATED t h i s               d a y o f May, 1 9 8 0 .




                                                          Chief J u s t i c e